LACOMBE, Circuit Judge.
I am unable to distinguish this case from Mason v. Sargent, 104 U. S. 689, 26 L. Ed. 894. Under the statute and amendments and the principle enunciated in that case, no tax was due or payable, nor was there a lien for any tax upon the property of the deceased, at the time the repealing act of April 12, 1902, went into effect (July 1, 1902). Under these circumstances it cannot be said that any tax was “imposed” within the meaning of the saving clause, section 8 of the act last cited. Act April 12, 1902, c. 500, 32 Stat. 97 [U. S. Comp. St. Supp. 1903, p. 279].
The demurrer is overruled, with leave to answer within 10 days after entry of order.